Case 1:18-cv-10225-MLW Document 355-21 Filed 08/16/19 Page 1 of 4




            EXHIBIT 21
     Case 1:18-cv-10225-MLW Document 355-21 Filed 08/16/19 Page 2 of 4




                       DECLARATJON O.F
1.   lam                   . I am married to

2.   I have asked that all personally identifying information be redacted because of the
     sensitive nature of the information itt this declaration.

3.   My husband and I~seven years ago. I became the foster pare11t for - ' s
     son9-       When-got custody of his son, I helped as a babysitter with doctor
     appointments9 which kept me in their lives. Towards the end of this, we started talking
     and getting closer and became friends.

4.   Around the same time, .l was going through issues of my own involving my then-husband
     of 16 years. My cx=husband was bipolar, and I endured an abusive relationship. During
     the final years of our relationship, I was emotionally detached from my husband and I
     tried to get divorced. He threatened that if 1 ever left him, he would kill me and whoever
     I was with and told me I would never be with another mart. In September 2017, my
     ex-husband committed suicide by shooting himself. This suicide was and is very difficult
     and my children are still grieving.

5.   My ex-husband's unfortunate passing ~,llowed . - a n d me to act on feelings we
     had for each (lthe1· when I was still with my ex-husband. After my ex-husband's suicide,
     my relationship with . . . . . .l'ew closer. He was there throughout tho grieving
     process, providing positive support fot• ine and my children.

6.   We began officially seeing each other right after my ex.. husband's pMsing and married



                                                                     -s
     December 18, 2017.
7.   I live in               Massachusetts, with my four children, ages 10 (adopted n ~
     13. 161 an<l 18, and my one-week-old newborn granddaughter.                  son 1 ~
     age 71 also lives with me. I also have a 21-year-old son who lives <m his (>wn.

8.   The youngest, 11111111 is - s child. who I am in the process of adopting. Before
     we were legal~ied, I obtained custody o f . , who was born drug-addicted and in
     DCF custody.-s mother was using drugs and is out of the picture. The Barnstable
     Fru:nily Court detennined-1s mother was unstable to care for the child and they gave
     custody back t ~ n c e he completed parenting classes, when-was 11
     months old. -came to me as a newborn straight from Boston Children's Hospital.

9.   Since -          has been absent (since his arrest in Deceiuber 20~has started
     wetting his bed, crying at night, and acting out. In Kindergnrten,-has not excelled.
     He stayed back and had to complete Kindergarten twice and is now on to First Grade. He
     is on an Individualized Education Plan and sees a therapist regularly. -   has
     experienced great loss, first wi1h iny grandmother who he saw daily (she made him a
     snack every day for school), six months later when my ex-husband committed suicide,
     and then his fatherts incarceration.
       Case 1:18-cv-10225-MLW Document 355-21 Filed 08/16/19 Page 3 of 4




10.    -wants to know why hi~ dad can't come home. I try to vi$it - ~ '
       mostly with- but sometimes the other children visit. -misses-dearly.
       For instance,-has told people in the grocery store that he doesn't have a dad and



      -s
       explains that he rteeds one; he Mys that he had two dads, but one went to heaven and the
       other one is being held in jail because he needs to get papers.

11.                absence i::~ a great (including financial and emotional) hardship on me. my
       children, and my grandchild.

12.    After their father passed, my kids took it very hard.         tepped up to tm the role
       of father for my children. We would go over            s house, where he would offer
       support, - a l s o helped me and my ohildren get involved in church, where the
       kids attended every Friday. The church offered refuge for me and my children-a place
       of support, co1nfort1 and guidance.

13.    Following the suicide, J put all my children into therapy, and 1 have sought treatment for
       depression and anxiety. During this entire process, . . . . .tepped in. and helped me
       and my children; talking to them for support and being a big positive support factor. It
       has been very difficult without him by. our sides.

14.    All of my children view ~ s a great caring person, friend, and father figure.
       They compare hhli to a big teddy beat. With everything the kids have been through,
       including their biological father's suicid~bsence o f - s biological mother. it
       has been n tremendous hardship withou~

15.    I also need            by my side to help with my anxiety and health issues. Among other
       health issues, I need surgery for my gall bladder as well as dental work, and without
      -           by my side to look after the children, .I can't attend to myself and my medical
       needs. I feel like I haven't followed through with my own health needs because I don't
       have someone at home to care for my family. No one else in my family i$ there for
       comfort or support. My 10-yeaN:itd struggles with behavioral issues and cannot be left
       alone with the other children, which makes it difficult when I ha.ve no other support.
16.   - s abs~Iso had a significant financial toll on me and my family. With n
      small business, - - w a s the family bl'eadwinner. Without him, our only income is
      the death benefits that three ofmy dhildren get from their father, My benefits from my
      ex-husband stopped when I married- so I don't have enough coming in every
      month to cover our living expenses, never mind everything else thtlt,s needed. I tried
      keeping-s business going when he was taketi away I but it was too much for me
      to handle with everything else l have been juggling.
17.   In December 2017,              was arrested at court in Barnstable. He has been injaii
      away from his family, ever since.

18.   If my husband were forced to return to Brazil~ it would be devastating for tne and our
      children. It would be very difficult not having a male model in the household, and to also
       Case 1:18-cv-10225-MLW Document 355-21 Filed 08/16/19 Page 4 of 4




       lose the love and support. And I would not be able to gc> to .Brazil with - ·
       Because ofmy health issues, l can~t even take a short plane ride to Florida or tnake it
       through a grocery store, never mind try t~ go 011 a plane trip to Brazil. I could not do that
       myself with my children. Also~ my children and I have medical needs that are managed
       by specialists here. Beside-s   I also understand that Brazil has become very dangerous,
       with an increase in crime.               has not gone back to Brazil since he left at 18 years
       old, and it's a very different country than the one he left.

19.    I have been involved with his attotneys to help submit information to get my husband
       released. If I had any chance to submit documents to support his releasei I would do so.
20.    l feel that my husband has shown an ability to rehabilitate and good moral character by,
       for example, 5howing clean drug tests for over a year, hiring a driver fot· him to work, and
       managing good behavior during incarceration at Barnstable County Jail.

21.    My husband has been living here for almost 15 years. His life is here in the United States
       with our family.
Signed under pains and penalties of perjury.




                                                              bate
